DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1: 
line 2 recites: “a first code generation unit which receives...” and uses the word “which” to define the first code generation unit. However, the word “which” is typically used to indicate non-defining or nonrestrictive clauses. Furthermore, “which” is ambiguous as to whether the limitations that follow are something that the first generation unit is configured to do or if it is something that relates to the status of the first generation unit or what it has done (i.e. what it is presently doing/or already done). Therefore, the claim would more appropriately recite, “a first code generation unit configured to receive” to unambiguously recite how the first code generation unit is configured.
Lines 5, 6, 10, and 19 recite a similar use of “which” as claim 1, line 2 and should be amended accordingly.
Line 3 recites: “for detecting error of write data”. The claim should be amended to recite, “for detecting an error [[of]] in
Line 12 recites: “corresponding each of a plurality”. The claim should be amended to recite, “corresponding to each of a plurality”. 
Line 21 recites: “corresponding the merged data”. The claim should be amended to recite, “corresponding to the merged data”. 
Line 21 recites: “merged data for the main memory”. The claim should be amended to recite, “merged data to the main memory”. 
Claim 2: 
Lines 3, 5, 9, 10, 14, and 17 recite a similar use of “which” as claim 1, line 2 and should be amended accordingly. 
Claim 6: 
Lines 2-3 should be amended to recite, “the write data in a separate entry” or line 3 should be amended to recite, “separate entries” for grammatical consistency. 
Claim 8:
Line 2-3 should be amended to recite, “the write data in a separate entry” or line 3 should be amended to recite, “separate entries” for grammatical consistency. 
Line 8 recites: “as write destination address”. The limitation should be amended to recite either “as write destination addresses” or “as a write destination address” for grammatical reasons and clarification. 
Claim 9: 
Line 3 of the claim recites: “reads data of write destination address”. The limitation should be amended to recite “reads data of a 
Line 4 of the claim recites: “corresponding the write request”. The limitation should be amended to recite “corresponding to the write request” for grammatical reasons. 
Claim 11: 
Line 2 recites a similar use of “which” as claim 1, line 2 and should be amended accordingly. 
Lines 2-3 recite: “which monitors memory access request”. The limitation should be amended to “which monitors a memory access request” for grammatical reasons. 
Claim 13: 
Line 3 recites a similar use of “which” as claim 1, line 2 and should be amended accordingly. 
Claim 14:
Line 3 recites a similar use of “which” as claim 1, line 2 and should be amended accordingly. 
Line 4 recites: “write data is data having the predetermined width”. The limitation should be amended to “write data has the predetermined width” to avoid confusing antecedent basis implications of reciting another “data”. The analogous limitation recited on line 6 of the claim should be corrected as well.  
Claim 15: 
Lines 3-4 recite: “write data is data having the predetermined width”. The limitation should be amended to “write data has 
Lines 5-6 and 9-10 recite, “as write destination address”. The limitation should be amended to recite either “as write destination addresses” or “as a write destination address” for grammatical reasons and clarification. 
Claim 17: 
Line 9 recites, “does not merges”. The limitation is grammatically incorrect and should instead recite, “does not merge”. 
Claims 2-17:
Claims 2-17 are objected to for failing to cure the deficiencies of one or more base claims from which they depend.
Claim 18:
Lines 2, 3, 5, 8, 9, 12, 15, and 18 recite a similar use of “which” as claim 1, line 2 and should be amended accordingly. 
Line 9 recites: “a write data verification unit which verify”. The claim should be amended to recite, “a write data verification unit which verifies” for grammatical reasons. 
Claim 19: 
Lines 2-3 recite: “included in write request”. The limitation should be amended to recite “included in a write request” for grammatical reasons. 
Line 3 recites a similar use of “which” as claim 1, line 2 and should be amended accordingly.
Line 17 recites: “corresponding each”. The limitation should be amended to recite “corresponding to each” for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Lines 6-7 of claim 1 recite: “a sub memory controller which determines that whether a merged data... has a predetermined width”. The limitation lacks grammatical and logical coherence. The phrase “which determines that whether” is particularly confusing and the limitation does not go on to clarify what the sub memory controller does regardless of the predetermined width determined [The examiner is reading the phrase “which determines that whether” as “which determines that whether or not” as the phrase does not make sense otherwise]. As the limitation lacks grammatical and logical coherence the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “a sub memory controller configured to 
Line 9 of claim 1 recites: “the same address in a main memory”. There is insufficient antecedent basis for this limitation in the claim. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 10-11 of claim 1 recite: “the sub memory controller which reads the plurality of write data to be merged”. There is insufficient antecedent basis for this limitation in the claim as there is not a previous “sub memory controller” recited that “reads the plurality of write data to 
Line 11 of claim 1 recites: “the plurality of write data to be merged”. There is insufficient antecedent basis for this limitation in the claim as there is not a previous recitation of a plurality of write data to be merged. Instead, there is a previous recitation of a plurality of valid data, which only corresponds to write data, and is not positively recited as being a plurality of write data that also happens to be valid data. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 10-14 of claim 1 recites: “the sub memory controller reads the plurality of write data to be merged... when it is determined that the merged data has the predetermined data width”. This limitation appears to be circular as it requires that the sub memory controller reads a plurality of write data before it is merged when it is determined that the merged data has the predetermined width. It is unclear how the controller would know the width of the merged data before the data is merged. The limitation therefore appears to have circular logic as recited and cannot possibly be completed. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 2-4 of claim 1 define that there is write data corresponding to a write request and a first code for detecting error of the write data corresponding to the write request. However, claim 1 also recites “a plurality of write data” and a “plurality of first codes” in lines 8 and 11-12 respectively. It is unclear from the claims if the first code and the first data are included, or distinct from the “plurality of write data” and the “plurality of first codes”. As this discrepancy leads to two different interpretations of the claim, the scope of the claim cannot be determined and the claim is indefinite. 
Lines 12-13 of claim 1 recite: “the plurality of write data from the sub memory”. However, a plurality of write data are not positively recited as being stored in the sub memory. There is 
Regarding claim 2: 
Lines 9-11 of claim 2 recite: “the sub memory including a first sub memory... and a second sub memory...” There is insufficient antecedent basis for this limitation in the claim. Claim 1 or 2 does not previously recite a sub memory including a first sub memory and a second sub memory. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Line 18 of claim 2 recites: “the merged data to which the second code is added”. There is insufficient antecedent basis for this limitation in the claim. Although the claim previously recites merged data, it does not previously recite that a second code is added to a merged data to create antecedent basis for “merged data to which the second code is added”. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 4: 
Line 2 of claim 4 recites: “wherein when the write data cannot be corrected”. This limitation is inconsistent with claim 3. Claim 3 affirmatively recites that when there is an error in the write data, the write data is corrected. Claim 3 therefore does not leave for the possibility that the write data cannot be corrected. Claim 4 therefore recites a condition that is not possible from the limitations of the claims from which it depends. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 6: 
Line 3 of claim 6 recites: “for each write request”, however, a plurality of write requests has not been positively recited. The limitation therefore appears to lack proper antecedent basis. The Examiner suggests amending the claim to positively recite a plurality of write requests. 
Regarding claim 7: 
Lines 3-4 of claim 7 recite: “wherein information indicating valid data or invalid data is set to each block according to the write request”. The limitation does not make sense. It is unclear if the limitation was meant to recite “sent to” or “set for” to indicate how the information for valid or invalid data is used with the data blocks. The later recitation on line 6 of the claim requires clarification as well. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 5-7 of claim 7 recite: “wherein the first code generation unit generates the first code for the blocks being set the information indicating valid data”. This limitation is subject to multiple interpretations. The first interpretation is that valid blocks of the plurality of blocks have a single corresponding first code generated for them. The second interpretation is that each of the valid blocks of the plurality of blocks have their own corresponding first code generated for them. Accordingly, the scope of the claim cannot be determined and the claim is unclear. The Examiner wonders if the second line of the claim was meant to recite “the plurality of write data” instead of “the write data”. 
Regarding claim 8: 
Line 7 of claim 8 recites: “the same write destination address”. There is insufficient antecedent basis for this limitation in the claim. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Line 7 of claim 8 recites: “write data”, which is not claimed with proper antecedent basis. There are previous recitations of “write data” in the claims. It is unclear if this “write data” is the same or different than those other recitations of “write data”. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 11-12 of claim 8 recite: “overwrites data of block corresponding to the valid data in the write data of the received request with the valid data”. The limitation is grammatically incorrect, lacks proper antecedent basis for “block” and as a result, leads to multiple distinct interpretations. The “blocks” introduced in claim 7 do not have data, and so the fact that claim 8 the data of the block”, “overwrites the data of a block”, or something similar for grammatical reasons”. However, these suggested amendments would need to be verified for proper antecedent basis of “the data of the block”. 
Regarding claim 11: 
Lines 5-6 of claim 11 recite: “with issuance status of memory access request of the master”. The limitation has grammatical issues as well as lacking a proper recitation of antecedent basis. The Examiner supposes the claim should be amended to recite “with an issuance status of the memory access request of the master”, but as the claim does not recite the limitations and proper antecedent basis, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 12: 
Lines 3-4 of claim 12 recite: “the same write destination address as write destination address of the received write request”. There is insufficient antecedent basis for this limitation in the claim. Additionally, “write destination address” should include a recitation of proper antecedent basis (i.e. include “the”) as this limitation is recited previously in the claims. Furthermore, “write data” should be claimed with proper antecedent basis or properly distinguished from other recitations of “write data” previously in the claims. Accordingly, the 
Regarding claim 13: 
Lines 5-6 of claim 13 recite: “determines write data to be written into the main memory based on a history”. The limitations are not claimed with proper antecedent basis. The claims previously recite “write data” and therefore it should be recited with proper antecedent basis (i.e. with “the”). Furthermore, the claims already define that the command history storage unit stores a history of commands. The limitation should therefore be amended to recite “based on [[a]] the history of commands” or else the limitation will be interpreted as indicating a different history than the history of commands. However, because these limitations are not recited with proper antecedent basis, the scope of the claims cannot be determined and the claims are indefinite. 
Regarding claim 14: 
Line 8 of the claim recites: “the write data is not stored in the first sub memory”. The limitation is internally inconsistent with the claims. Claims 1 and 2 already define that the first sub memory stores the write data. Claim 14 therefore appears to incorrectly redefine claims 1 and 2 and the first sub memory does not stored the write data. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Line 12 of claim 14 recites: “the second data”. There is insufficient antecedent basis for this limitation in the claim. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 11-13 of claim 14 recite: “to write data obtained by adding the second data to the write data into the main memory”. The limitation is subject to multiple distinct interpretations. The first interpretation is that the second data and write data are mathematically added together. The second interpretation is that the second data and write data are concatenated. The examiner suggests amending the limitation to recite “to write the second data and the write data into the main memory. 
Regarding claim 15: 
Lines 5 of claim 15 recites: “the same write destination address”. There is insufficient antecedent basis for this limitation in the claim. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 5 and 12 of claim 15 recites: “write data”. The limitation is not claimed with proper antecedent basis. There are previous recitations of “write data” in the claims. It is unclear if these recitations of “write data” are the same or different than other recitations of “write data”. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 16: 
Line 4 of claim 16 recites that the “a second master which issues the memory access request”. However, claim 2 defines that the master issues the memory access request, and then claim 16 defines that the master is a first master. Claim 16 therefore appears to redefine claim 2 by indicating that it is the second master that issues the memory access request and not the first master as required by claim 2. For this reason the claim is internally inconsistent and the scope of the claim cannot be determined. The claim is therefore indefinite.
Lines 5-7 of claim 16 recite, “outputs the memory access request issued by the first master and the memory access request issued by the second master”. At least one of “the memory access request” limitations issued by one of the master lacks antecedent basis because only one “memory access request” has previously been claimed. For this reason, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 17: 
Lines 2-3 of claim 17 recite, “which monitor memory access requests issued by the first master and the second master”. The limitation is unclear because “memory access requests issued by the first master and the second master” are not claimed with proper antecedent basis. Claim 16 already defines a memory access request issued by the first master and a memory access request issued by the second master. For this reason, the claim should be amended to the memory access requests issued by the first master and the second master”. For this reason, the scope of the claim cannot be determined and the claim is indefinite
Line 7 of claim 17 recites, “status of memory access request”, which was not claimed with proper antecedent basis. The claim already recites, “memory access requests” and therefore the limitation should be amended to recite, “status of the memory access requests”, or “status of the memory access request of the plurality of memory access requests”. Furthermore, claim 17 should now indicate whether it is a memory access request issued by the first master or the second master for proper antecedent basis. For this reason, the scope of the claim cannot be determined and the claim is indefinite
Lines 5-6 and line 10 recite, “a plurality of write data”, which was not claimed with proper antecedent basis. The claims already recite “a plurality of write data” in claim 1. It is therefore unclear if claim 17 recites a new “plurality of write data” or the same “plurality of write data” from claim 1.  For this reason, the scope of the claim cannot be determined and the claim is indefinite
Regarding claims 2-17: 
Claims 2-17 are rejected for failing to cure the deficiencies of or more base claims from which they depend. 
Regarding claim 18: 
Lines 3-4 of claim 18 recite: “included in write request issued by a master which issues memory access request including write request”. The limitation is confusing as it doesn’t use proper antecedent basis, does not introduce claim elements with “a”, and it is unclear if a plural form of a claim element was meant to be used. The limitation should be amended to recite “included in a write request issued by a master which issues a memory access request including the write request” or “included in a write request issued by a master which issues memory access requests including the 
Lines 12-13 of claim 18 recite: “a sub memory controller which manages write destination address in a main memory of write data stored in the first sub memory”. The limitation is unclear because it is unclear if a plural form of a claim element was meant to be used because of grammatical errors in the limitation and the limitation is subject to multiple interpretations. The limitation may be interpreted as indicating that the sub memory controller manages write destination address stored in a main memory, or it may be interpreted as the sub memory controller manages write destination address that correspond to a location in main memory. The limitation should be amended for clarification to recite, “a sub memory controller which manages a write destination address, corresponding to a location in a main memory, for write data stored in the first sub memory” or “a sub memory controller which manages write destination addresses, corresponding to locations in a main memory, for write data stored in the first sub memory”. However, before the amendments are made, it is unclear what the scope of the claim limitations are and the claim is indefinite. 
Lines 6 and 16 of claim 18 both recite “error of data”, which either lacks antecedent basis in the second recitation or else the second recitation is improperly confused with the first recitation as they are claimed using identical language. For this reason, the scope of the claim is unclear and the claim is indefinite. The Examiner suggests amending line 6 to read “for detecting an error in the write data stored in...” to avoid the confusion. Similarly, to amend line 16 to recite “for detecting error in data written into the main...”. 
Lines 6, 16, 18, 21, 24, and 37 of claim 18 recite generic recitations of “data” (i.e. not further specified by any modifiers). It is unclear how these limitations relate to one another (i.e. if they should be considered one of the other specified forms of “data” claimed and should have been claimed with proper antecedent basis, or if they should be given unique modifiers so they are not confused with one another as the same “data”, or if they are the same data and should be claimed with proper antecedent basis (i.e. “the” for the subsequent recitations to the first 
Lines 9-10 of claim 18 recite, “whether write data”, and line 13 recites, “of write data”. These are limitations that are not claimed with proper antecedent basis. There are previous recitations of “write data” in the claims. The scope of the claim is therefore unclear and the claim is indefinite. The examiner suggests amending the limitation to recite proper antecedent basis. 
Lines 16-17 of claim 18 recite, “based on data written into the main memory in unit of predetermined data width”. However, the claims never positively recite that any data was written into the main memory. Additionally, the claims do not introduce elements with the proper plural form or article, which makes the claim more confusing to read. The claim is therefore illogical as it is unclear whether any data is written into the main memory in units of a predetermined data width that the second code generation unit may use. For this reason, the scope of the claim is unclear and the claim is indefinite. The Examiner suggests amending the claim limitation to recite, “for detecting an error in data to be written into the main memory in units of a predetermined data width”. 
Lines 18-19 of claim 18 recites: “to write data to which the second code is added”. The limitation is subject to multiple distinct interpretations. The first interpretation is that the second code and data are mathematically added together. The second interpretation is that the second data and data are concatenated. The examiner suggests amending the limitation to recite “to write the second data and 
Lines 20-21 of claim 18 recite: “the same address”. There is insufficient antecedent basis for this limitation in the claim. For this reason, the scope of the claim cannot be determined and the claim is indefinite.
Line 23 of claim 18 recites “write data of the plurality of write requests”. However, the plurality of write requests were never previously recited as containing write data. It is therefore unclear how the antecedent basis of the limitation should be taken: if there is a new “plurality of write data” for the “plurality of write requests”, or if the previously recited “write data” actually corresponded to the “plurality of write requests”. For this reason, the scope of the claim cannot be determined and the claim is indefinite.
Lines 29-30 of claim 18 recite: “the first code corresponding to each of the read plurality of write data”. There is insufficient antecedent basis for this limitation in the claim. There was never a “first code” claimed for each of a plurality of write data, and neither was there a “first code” claimed relating to each of a read plurality of write data. For this reason, the scope of the claim cannot be determined and the claim is indefinite.
Lines 32-33 of claim 18 recite: “a plurality of write data read from the first sub memory”. The limitation appears to not be claimed with proper antecedent basis as lines 26-27 already recite that a plurality of write data was read from the first sub memory. It is therefore unclear if lines 32-33 recite the same data read from the first sub memory or different data. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Lines 37-38 of claim 18 recite: “data obtained by adding the second code to the merged write data into the main memory”. The limitation is subject to multiple distinct interpretations. The first interpretation is that the second code and write data are mathematically added together. The second interpretation is that the second code and write data are concatenated. The examiner suggests amending the limitation to recite “to write the second data and the write data into the main memory. 
Regarding claim 19: 
Lines 2-4 of claim 19 recite: “included in write request issued by a master which issues memory access request including write request”. The limitation is confusing as it doesn’t use proper antecedent basis, does not introduce claim elements with “a”, and it is unclear if a plural form of a claim element was meant to be used. The limitation should be amended to recite “included in a write request issued by a master which issues a memory access request including the write request” or “included in a write request issued by a master which issues memory access requests including the write request”. However, before the amendments are made, it is unclear what the scope of the claim limitations are and the claim is indefinite. 
Lines 5-6 of claim 19 recite: “detecting error of data based on write data stored in the first sub memory”. The limitation is unclear because it recites elements without proper antecedent basis and adds superfluous language that makes the limitation harder to understand. The recitation of “detecting error” should be amended to “detecting an error” to properly introduce the claim element. Additionally, “of data based on” is unnecessary as a later limitation clarifies that the “first code” is generated from “the write data”. Furthermore, “write data” is not introduced with proper antecedent basis as it was already previously recited in the claim. It is therefore unclear if “write data” is meant to refer to a new limitation or the “write data” previously recited. Finally, regarding “the second memory”, there is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Lines 8-9 of claim 19 recite: “the same address”. There is insufficient antecedent basis for this limitation in the claim. The scope of the claim cannot be determined and the claim is indefinite. 
Lines 9, 11, and 13 of claim 19 generically recite “data”. It is unclear if this “data” is supposed to refer back to one of the previous specified recitations of data such as “write data”, “predetermined data”, etc. This ambiguity is further made ambiguous by the fact that the second and third generic recitations of “data” do not refer back to the first recitation of “data” with proper 
Lines 9-10 of claim 19 indicates that “a predetermined data” is “a generation unit of a second code for detecting error of data”. However, it is unclear how a predetermined data could be a generation unit. Data is generally not considered to be a unit of anything, but an aggregation of information. For this reason the limitation is unclear as the Examiner cannot make sense of the limitation. The examiner supposes that the limitation was meant to indicate “a predetermined data width”, where that width corresponded to the width of a generation unit of a second code for detecting an error in the write data. However, as the limitation was not written in this fashion, the scope of the claim cannot be determined and the claim is indefinite. 
Line 11 of claim 19 recites: “merging valid data in write data of the plurality of write requests”. However, the plurality of write requests were not previously recited as containing write data. Therefore, it is unclear if “write data” recited in the limitation is supposed to refer back to “the write data” claimed previously. Additionally, “write data” and “a plurality of write requests” were not previously indicated as containing “valid data”. It is therefore unclear whether there is any valid data present in write data of the plurality of write requests to merge. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Line 14 of claim 19 recites: “a plurality of write data”. It is unclear if the limitation was claimed with proper antecedent basis as lines 11-12 already define that there is write data in a plurality of write requests. Furthermore, lines 2 and 6 already indicate that there is “write data”. It is therefore unclear if the “plurality of write data” claim on line 14 includes the “write data” from lines 2-6 or the “write data of the plurality of write requests” from lines 11-12. As it is unclear how the multiple recitations of “write data” recited in the singular (lines 2 and 6), explicitly plural (line 14), and impliedly plural (lines 11-14) forms are related, the scope of the claim cannot be determined and the claim is indefinite. 
Lines 17-19 of claim 19 recite: “the first code corresponding to each of the read plurality of write data to be merged stored in the second sub memory”. There is insufficient antecedent basis for this limitation in the claim because a first code corresponding to each of a plurality of write data was never positively recited by the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Line 23 of claim 19 recites: “the merged write data”. There is insufficient antecedent basis for this limitation in the claim because the claims don’t previously positively recite that “write data” is merged. Instead, the claims recite that valid data within the plurality of write data is merged. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Lines 25-26 of claim 19 recite: “to write data obtained by adding the second code to the merged data into the main memory”. The limitation is subject to multiple distinct interpretations. The first interpretation is that the second code and merged data are mathematically added together. The second interpretation is that the second code and merged data are concatenated. The examiner suggests amending the limitation to recite “to write and the merged data into the main memory. 
Line 26 of claim 19 recites: “the merged data”. There is insufficient antecedent basis for this limitation in the claim because the claim previously recites that valid data is merged, but not that there is data that is merged such that there is antecedent basis for “merged data”. Additionally, the limitation on line 23 recites “merged write data” and not “merged data”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2016/0378595 A1 (Rho) in view of US Patent Application Pub. No.  US 2017/0063401 A1 (Jeganathan) in further view of US Patent No. US 5,182,752 (DeRoo).
Regarding claim 1: 
Rho teaches, a semiconductor device (200) [Fig. 3]) comprising: a first code generation unit (inner encoder (601)) which receives a write request (Data In [Fig. 6A] from a write command including an address and data [0056]) and generates a first code for detecting error of write data corresponding the write request (generates the internal code by performing an ECC encoding operation to create a codeword of the write data and the ECC data [0106]); a sub memory which stores the write data and the first code (by disclosing that the external encoder buffers ECC chunks, which include the plurality of codewords generated by the internal encoder (i.e. stores the write data and the first code) [0107]); a sub memory controller (ECC controller 130) which determines that whether a merged data, which is obtained by merging a plurality of data corresponding each of a plurality of write data to be written into the same address in a main memory, has a predetermined data width (by disclosing that the external encoder (603) as part of the ECC encoder (131) of the ECC controller (130) determines when N numbers of the internal code words have been generated for a single page (i.e. same address) (i.e. have a predetermined width of one page) in the memory cell array (210) (i.e. main memory) [0106-0108]) the sub memory controller which reads the plurality of write data to be merged and a plurality of first codes corresponding each of the plurality of write data from the sub memory when it is determined that the merged data has the predetermined data width (the ECC encoder (131) and external encoder (603) generate external parity information from the ECC chunk data  and outputs the merged data (the page data is output to the cell array (210) [0108] [0137])[ and a second code generation unit (ECC encoder (131) and external encoder (603)) which generates a second code for detecting error of the merged data and outputs the merged data and the second code corresponding the merged data for the main memory (by disclosing that the external encoder (603) generates parity information (i.e. a second code) for detecting error of all of the write data (i.e. the merged data. At this point the memory cell array (210) stores the N codewords and the external parity information as stored by the ECC encoder (131) (i.e. outputs the merged data and the second code corresponding to the merged data for the main memory [0108]). 
Rho does not explicitly disclose that the valid data of the write data is used to be written into the same address, but Jeganathan teaches that valid data are tracked with a byte-write mask to keep track of which parts of a register store valid partial write data so that the valid data may be merged and written to memory without duplicative read-modify write sequences by generating ECC data for each partial data of the multiple partial writes [0015-0017] [0031] [0039]. 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffers in the ECC encoder (131) storing the codewords disclosed by Rho to include the byte-write mask taught by Jeganathan to keep track of which codewords are valid and which portions of a page of memory to be written do not store valid data in the buffer as taught by Jeganathan. 
One of ordinary skill in the art would have been motivated to make this modification because it can prevent additional read-modify write sequences typically used to combine data that is written in partial segments successively, as taught by Jeganathan
Rho in view of Jeganathan does not explicitly disclose, but DeRoo teaches that the sub memory controller determines whether each of the plurality of write data includes error by using a corresponding one of the plurality of first codes and outputs the merged data when it is determined that the plurality of write data do not include error (by teaching that received data (152) may have parity bits (152) and error detection calculations performed on them to generate check sums (158). Multiple received data, for which error codes are calculated, are then combined and merged into a full buffer (160) (i.e. the data is stored alongside of error codes (i.e. a first code)) [Col 6: lines 19-35] [Fig. 4B]. The data words that are combined into the full buffer are checked for errors [Col 6: lines 19-35] [Fig. 4B]. When the buffer is full, the data in the buffer is checked for errors using the EDC symbols. If the data in the full buffer does not contain errors, it is transmitted to the requesting device (i.e. the merged data is output when it is determined that the plurality of write data do not include error [Col 6: line 35 – Col 7: line 40] [Fig. 4B]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission of the write data in the buffer of the ECC encoder to the storage device encoded with the ECC and parity information disclosed by Rho to include the determining if the data was still error free by checking both the ECC and parity information against the data before transmission as taught by DeRoo. 
One of ordinary skill in the art would have been motivated to make this modification because it can detect and correct for the case when errors are generated between the time they are found error free and encoded using the error correction code and when they are transmitted, and allows data to have error protection that stays with the data as it travels through the system as taught by DeRoo in [Col 1: lines 50-68] [Col 2: lines 5-35]). 
Regarding claim 2:
The semiconductor device according to claim 1 is made obvious by Rho in view Jeganathan in further view of DeRoo (Rho-Jeganathan-DeRoo
Rho teaches, further 5comprising: a master which issues a memory access request including the write request (by disclosing that a processor or a host may issue the memory access request (i.e. the processor or host may be interpreted as masters) [Fig. 17-22]) and a memory controller which accesses the main memory in accordance with the memory access request (by disclosing the memory controller (100)), 10wherein the memory controller includes: the first code generation unit (internal encoder (601)); the sub memory a first sub memory which stores the write data and a second sub memory which stores the first code (the codewords are stored in a buffer in the ECC encoder (131), which is part of the ECC unit (130) of the memory controller (100). The codewords of the partial write data include the write data and the ECC data, so the portion of the buffer memory that stores the write data and the ECC data is interpreted as the first sub memory and the second sub memory [0023] [0056] [0060] 15[0105-0108]) the sub memory controller (131); the second code generation unit (603); a write data verification unit which verifies whether data includes an error based on an error code stored in memory (by teaching that an ECC decoder (133) is included in the ECC controller (130), which can correct data by checking for and correcting errors [Fig. 7A] [0057]) and 20a command issuing unit (memory interface (150) or card interface [0068] [0235-0237]) which issues a command to write the merged data to which the second code is added into the main memory (the flash memory device stores data in the memory cell array (210) (i.e. main memory) by unit of a page (i.e. page write command) for read/write circuit (250) [0068] [0137] [0106] [0108] [0235-0237]) .
Rho does not explicitly disclose, but DeRoo teaches, a write data verification unit which verifies whether the write data stored in the first sub memory includes an error based on the first code stored in the second sub memory 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECC decoder disclosed by Rho to include checking the data going to the memory device for errors using the ECC and parity codes stored in the buffer of the ECC encoder (131) like the buffered data for transmission is checked for error codes as taught by DeRoo. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow the system detect and correct for the case when errors are generated between the time write data is found error free and encoded using the error correction code and when they are transmitted, and allows data to have error protection that stays with the data as it travels through the system as taught by DeRoo in [Col 1: lines 50-68] [Col 2: lines 5-35]). 
Regarding claim 3:
The semiconductor device according to claim 2 is made obvious by Rho-Jeganathan-DeRoo. 
Rho further discloses, wherein the first code is used to correct a predetermined number of bits of error in the write data (by disclosing that the ECC may be used to correct a number of bits of the write data according to a correction capacity of the ECC unit (130) [0058]) and wherein when determining that the write data includes an error, the write data verification unit corrects the write data by using the first code (by disclosing that the ECC data may be decoded by the ECC decoder (133) with the internal decoder (701) for the different codewords to correct the data of the codewords if there is an error [0119-0120]).
Regarding claim 4:
The semiconductor device according to claim 3 is made obvious by Rho-Jeganathan-DeRoo. 
 Rho further discloses, wherein when the write data cannot be corrected, the write data verification unit outputs information that the write data includes an error (the ECC decoder (133) may determine whether error correction decoding is successful, and may output 
Regarding claim 5:
The semiconductor device according to claim 2 is made obvious by Rho-Jeganathan-DeRoo. 
Rho further discloses, wherein the sub memory controller performs an error processing when the write data verification unit determines that the write data includes an error (by disclosing that the ECC controller (130) using the ECC decoder (133) will correct the corrupted data using the ECC code when there is an error in the data detected [0057-0059]).
Regarding claim 6:
The semiconductor device according to claim 2 is made obvious by Rho-Jeganathan-DeRoo. 
Rho further discloses, wherein the first sub memory stores the write data in separate entry for each write request, and wherein when the plurality of the write data to be written into the same address in the main memory are stored in the first sub memory, the sub memory controller determines whether data having the predetermined data width can be obtained by merging valid data in the plurality of write data (by disclosing that each of the write data are stored as their own codeword (i.e. entry) in the buffer of the external encoder (603) and the ECC controller determines whether there are N codewords before generating the outer parity data and storing all the data for the write data including the ECC and parity data in the single page of the memory ([0068] [0106-0108] [0235-0237].
Regarding claim 7:
The semiconductor device according to claim 2 is made obvious by Rho-Jeganathan-DeRoo
Rho further discloses, wherein the write data includes a plurality of blocks (by teaching that the write data includes a plurality of codewords (i.e. blocks).
Rho does not explicitly disclose, but Jeganathan teaches, wherein the first code generation unit generates the first code for the blocks being set the information indicating valid data (by teaching that valid data of write requests are tracked with a byte-write mask to keep track of which parts of a register store valid partial write data so that the valid data may be merged and written to memory without duplicative read-modify write sequences by generating ECC data for each partial data (i.e. blocks being set the information indicating valid data) of the multiple partial writes [0015-0017] [0031] [0039]). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffers in the ECC encoder (131) storing the codewords disclosed by Rho to include the byte-write mask taught by Jeganathan to keep track of which codewords are valid and which portions of a page of memory to be written to not store valid data in the buffer as taught by Jeganathan. 
One of ordinary skill in the art would have been motivated to make this modification because it can prevent additional read-modify write sequences typically used to combine data that is written in partial segments successively, as taught by Jeganathan in [0002] [0016]. 
Regarding claim 19: 
Rho discloses, a memory access method comprising: storing write data including data included in write request issued by a master which issues memory access request including write request (by disclosing that a processor or a host may issue memory access requests including write commands including with write data and an address (i.e. the processor or host may be interpreted as masters), which are to be stored in a memory cell array (210) [0056] [Fig. 17-22]); generating a first code for detecting error of data based on write data stored in the first sub memory; storing the first code in a second sub memory (by teaching an inner encoder (601) of an (601) ECC encoder (131) of an ECC unit (130) may  15[0105-0108])) when there is a plurality of write requests for the same address, determining whether data having a predetermined data, which is a generation unit of a second code for detecting error of data, can be obtained by merging valid data in write data of the plurality of write requests; when determining that data having the predetermined data can be obtained (by disclosing that the external encoder (603) as part of the ECC encoder (131) of the ECC controller (130) determines when N numbers of the internal code words have been generated for a single page (i.e. same address) (i.e. determining whether having a predetermined data, which is a generation unit of a second code for detecting error of data) in the memory cell array (210) (i.e. main memory) [0106-0108]. In this case, the ECC encoder (131) and external encoder (603) generate external parity information (i.e. a second code for detecting error of data) from the ECC chunk data included in the N codewords stored in its buffer (i.e. a generation unit of a second code for detecting error of data) merging valid data in the plurality of write data read from the first sub memory; generating the second code based on the merged write data; and issuing a command to write data obtained by adding the second code to the merged data into the main memory (by disclosing that the external encoder (603) generates parity information (i.e. a second code) for detecting error of all of the write data (i.e. merging data in the plurality of write data). At this point the memory cell array (210) stores the N codewords and the external parity information as stored by the ECC encoder (131). The flash memory device stores data in the memory cell  [0108] [0235-0237]). 
Rho does not explicitly disclose that the valid data of the write data is used to be written into the same address, but Jeganathan teaches that valid data are tracked with a byte-write mask to keep track of which parts of a register store valid partial write data so that the valid data may be merged and written to memory without duplicative read-modify write sequences by generating ECC data for each partial data of the multiple partial writes [0015-0017] [0031] [0039]. 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffers in the ECC encoder (131) storing the codewords disclosed by Rho to include the byte-write mask taught by Jeganathan to keep track of which codewords are valid and which portions of a page of memory to be written do not store valid data in the buffer as taught by Jeganathan. 
One of ordinary skill in the art would have been motivated to make this modification because it can prevent additional read-modify write sequences typically used to combine data that is written in partial segments successively, as taught by Jeganathan in [0002] [0016]. 
Rho in view of Jeganathan does not explicitly disclose, but DeRoo teaches reading a plurality of write data to be merged from the first sub memory; verifying whether each of the plurality of write data include error based on the first code corresponding each of the read plurality of write data to be merged stored in the second sub memory; when each of the plurality of write data does not include error (by teaching that received data (152) in a data transmission may have parity bits (152) and error detection calculations performed on them to generate check sums (158). Multiple received data, for which error codes are calculated, are then combined and merged into a full buffer (160) (i.e. the data is stored alongside of error codes (i.e. a first code)) [Col 6: lines 19-35] [Fig. 4B]. The data words that are combined into the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission of the write data in the buffer of the ECC encoder to the storage device encoded with the ECC and parity information disclosed by Rho to include the determining if the data was still error free by checking both the ECC and parity information against the data before transmission as taught by DeRoo. 
One of ordinary skill in the art would have been motivated to make this modification because it can detect and correct for the case when errors are generated between the time they are found error free and encoded using the error correction code and when they are transmitted, and allows data to have error protection that stays with the data as it travels through the system as taught by DeRoo in [Col 1: lines 50-68] [Col 2: lines 5-35]). 
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rho-Jeganathan-DeRoo in further view of US Patent Application Pub. No. US 2015/0012705 A1 (Holmqvist).
Regarding claim 9:
The semiconductor device according to claim 2 is made obvious by Rho-Jeganathan-DeRoo. 
Rho further discloses, the sub memory controller reads data corresponding the write request from the main memory (by teaching that in some cases, in order for the 
Rho does not explicitly disclose, but Holmqvist teaches wherein when a predetermined condition is satisfied, the read-modify write process is performed by reading data corresponding to write destination address of the write data and merges the read data and the valid data in the write 10data corresponding the write request, and wherein the second code generation unit generates the second code (by teaching a method to reduce memory traffic associated with read modify write sequences used to fill missing partial data from a partial data write request to allow ECC data to be generated based on a full ECC chunk from ECC DRAM (i.e. like the page of Rho) [ABSTRACT] [0006] [0044-0046]. The method involves keeping the partial writes from being sent to memory for a time so that partial writes may be combined into a full frame buffer (i.e. like the page of Rho) [0046]. However, when counts of a number of partial writes not yet performed reach a count threshold (610) (i.e. a predetermined condition is satisfied), the oldest frame buffer with partial data will be filled with read data (612) corresponding to the address of the partial write data in the buffer [0045]. The ECC can then be calculated for the full frame buffer and the data can be sent to the ECC DRAM [0046] [0048] [Fig. 6]. The tag lookup unit can track which bytes in a sector (i.e. write unit) have dirty (i.e. valid) data in them (i.e. as opposed to empty or full sectors) [0045] [0064]. The dirty data is merged with the data that is read before the ECC is generated and the write request is sent to ECC DRAM (i.e. main memory) [0066-0067]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generation of the parity for an entire page disclosed by Rho to include waiting for partial data to be written to complete the data of the Holmqvist. 
One of ordinary skill in the art would have been motivated to make this modification because it would reduce traffic in the memory of the storage device, as taught by Holmqvist in [0043] while still allowing error protection data to be generated for a full unit of write data (i.e. the page of Rho) as taught by Holmqvist in [0043]. 
Regarding claim 11: 
The semiconductor device according to claim 9 is made obvious by Rho-Jeganathan-DeRoo in further view of Holmqvist.
Rho-Jeganathan-DeRoo do not explicitly disclose, but Holmqvist teaches, further 20comprising a request monitoring unit which monitors memory access request issued by the master (by teaching the tag lookup unit that can count (i.e. monitor) the number of partial lines to be written to memory (i.e. from write requests issued by the processor (i.e. master) [0031] [0064-0066] [Fig. 6]), wherein the sub memory controller determines whether the - 54 -predetermined condition is satisfied in accordance with issuance status of memory access request of the master (by teaching that when the count of unissued write requests for partial data (i.e. issuance status) hits a specified threshold (610), read-modify-write requests will be issued for the lines with partial write data (i.e. determines whether the predetermined condition is satisfied in accordance with issuance status of memory access request of the master)) [Fig. 6]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECC controller disclosed by Rho to include the tag lookup unit to count partial write data and trigger a read-modify-write sequence based on the count of partial write data so that some read-modify-write requests could be avoided as taught by Holmqvist
One of ordinary skill in the art would have been motivated to make this modification because it would reduce traffic in the memory of the storage device, as taught by Holmqvist in [0043] while still allowing error protection data to be generated for a full unit of write data (i.e. the page of Rho) as taught by Holmqvist in [0043]. 
Regarding claim 12: 
The semiconductor device according to claim 9 is made obvious by Rho-Jeganathan-DeRoo in further view of Holmqvist.
Rho-Jeganathan-DeRoo does not explicitly disclose, but Holmqvist teaches, wherein when the write request is received and write data having the same write destination address as write destination address of the received write request is not stored in the first sub memory, the sub memory controller determines that the predetermined condition is satisfied (by teaching that if the count of partial write data in the buffer is greater than a max partial threshold (601-NO), then fill requests are issued for new partial writes (i.e. writes that do not create a full buffer because there are no other writes with the same destination frame (i.e. same destination address) already buffered) [Fig. 6] [0057-0058] [0066-0067). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generation of the parity for an entire page disclosed by Rho to include waiting for partial data to be written to complete the data of the page, but if a threshold number of unissued partial data writes exist, filling the missing data corresponding to a new partial write from the page data in the semi-conductor memory, merging the valid partial write data with the read data, and then generating the ECC data for the page as taught by Holmqvist. 
One of ordinary skill in the art would have been motivated to make this modification because it would reduce traffic in the memory of the storage device, as taught by Holmqvist in Rho) as taught by Holmqvist in [0043]. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rho-Jeganathan-DeRoo in further view of Holmqvist in further view of US Patent Application Pub. No. US 2020/0104072 A1 (Ngu).
Regarding claim 10:
The semiconductor device according to claim 9 is made obvious by Rho-Jeganathan-DeRoo in further view of Holmqvist.
 Rho-Jeganathan-DeRoo in further view of Holmqvist do not explicitly disclose, but Ngu teaches, further comprising a timer, wherein when the timer times out, the sub memory controller determines that the predetermined condition is satisfied (by teaching that a read-modify-write operation may be triggered at the expiration of a timer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partial write data waiting in the buffer disclosed by Rho-Jeganathan-DeRoo in further view of Holmqvist to include being sent to memory after a read-modify-write operation at the expiration of a time as taught by Ngu. 
One of ordinary skill in the art would have been motivated to make this modification because using the timer to dictate when to perform the read-modify-write operation can reduce the number of times a read-modify-write operation is performed and prevent a reduction in system performance, as taught by Ngu in [0002] [0004] [0029]. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rho-Jeganathan-DeRoo in further view of US Patent Application Pub. No. US 2011/0258354 A1 (Wang) as motivated by the Wikipedia Article titled “Shared Memory” as preserved by the Internet Archive on 02 December 2017 (“Shared Memory”).
Regarding claim 16: 
The semiconductor device according to claim 2 is made obvious by Rho-Jeganathan-DeRoo. 
Rho further discloses, wherein the master is a first master (by disclosing that a processor or a host may issue the memory access request (i.e. the processor or host may be interpreted as the first master) [Fig. 17-22]).
Rho does not explicitly disclose, but Wang teaches, the semiconductor device further comprising: 5a second master which issues the memory access request; and an interconnect logic circuit which selectively outputs the memory access request issued by the first master and the memory access request issued by the second master (by teaching that in a shared memory system (i.e. one with multiple masters (M1-MN) [Fig. 2]), requests (i.e. the memory access request) can be arbitrated by interconnect logic (102) (i.e. interconnect logic circuit) that consider power modes associated with memory channels of the shared memory system, assign priorities to the requests based on power modes of the channels, and schedules the requests (i.e. selectively outputs the memory access request issued by the first master and the memory access request issued by the second master) based on the assigned priorities [Abstract] [Fig. 2] [Fig. 3] [0026-0027] [0030] [0031-0033]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor memory system disclosed by Rho to include the multiple masters and the interleaved memory accesses on different channels to access the memory with arbitration logic to schedule requests for access to the shared memory taught by Wang. 
One of ordinary skill in the art would have been motivated to make this modification because the interleaved memory accesses increase the memory access speed, the arbitration between requests based on power modes and priority saves power, and the arbitration scheme and ensures the bus masters do not get locked out or incur too much latency, as taught by Rho in [0005-0010]. Additionally, shared memory systems (i.e. those with multiple CPUs/masters) Shared Memory” in [pg. 1: ¶1] [pg. 2: ¶1].
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rho-Jeganathan-DeRoo in further view of (Wang) as motivated by “Shared Memory” in further view of Holmqvist.
Regarding claim 17: 
The semiconductor device according to claim 16 is made obvious by Rho-Jeganathan-DeRoo in further view of Wang as evidenced by “Shared Memory”. 
Rho further discloses, the sub memory controller reads data corresponding the write request from the main memory (by teaching that in some cases, in order for the semiconductor device to generate the external code for the ECC chunks, which are previously stored and to be currently stored, the semiconductor memory device reads out the previously stored ECC chunks and combines them with the to be currently stored ECC chunks and the read out previously stored ECC chunks for the same page [0061]. One of ordinary skill in the art would understand that this is a read-modify-write / read-merge-write sequence. 
Rho does not explicitly disclose, but Holmqvist teaches, further 20comprising a request monitoring unit which monitors memory access request issued by the first master and the memory access request issued by the second master (by teaching the tag lookup unit that can count (i.e. monitor) the number of partial lines to be written to memory (i.e. from write requests issued by a processor (i.e. master) [0031] [0064-0066] [Fig. 6]), wherein the sub memory controller determines whether the - 54 –sub memory controller merges valid data of a plurality of write data read from the first sub memory in accordance with issuance status of memory access request monitored by the request monitoring unit, and when the sub memory controller determines that the sub memory controller does not merges the valid data of a plurality of write data, the sub memory controller performs a read-modify-write reads data of a write destination address of the write data and merges the read data and the valid data in the write data, and wherein the second code generation unit generates a second code (by teaching a method to reduce memory traffic associated with read modify write sequences used to fill missing partial data from a partial data write request to allow ECC data to be generated based on a full ECC chunk from ECC DRAM (i.e. like the page of Rho) [ABSTRACT] [0006] [0044-0046]. The method involves keeping the partial writes from issuing to memory for a time so that partial writes may be combined into a full frame buffer (i.e. like the page of Rho) [0046]. A counter of the tag lookup unit (i.e. request monitoring unit) is used to count how many partial write data exist (i.e. data for which the partial data were not merged to form full frame data (i.e. determine whether the sub memory controller merges)). When the count of partial write data exceeds a threshold (610), the oldest frame buffer with partial data buffer (i.e. when the sub memory controller determines that the sub memory controller does not merges the valid data of a plurality of write data) will be filled with read data of the frame (612) corresponding to the address (i.e. same address) of the partial write data in the [0045]. The ECC can then be calculated for the full frame buffer and the data can be sent to the ECC DRAM [0046] [0048] [Fig. 6]. The tag lookup unit can also keep track of which bytes in a sector have dirty (i.e. valid) data in them (i.e. as opposed to empty sectors) [0045] [0064]. The dirty data is merged with the data that is read before the ECC is generated (i.e. generates a second code) and the write request is sent to ECC DRAM (i.e. main memory) [0066-0067]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECC controller disclosed by Rho to include the tag lookup unit to count partial write data and trigger a read-modify-write sequence based on the count for the partial write data (i.e. data not merged) to generate the outer parity data so that read-modify-write requests could be avoided as taught by Holmqvist. 
One of ordinary skill in the art would have been motivated to make this modification because it would reduce traffic in the memory of the storage device, as taught by Holmqvist in Rho) as taught by Holmqvist in [0043]. 

Allowable Subject Matter
The subject matter of claims 8, 14-15, and 18 were searched for in the prior art, but not found insofar as the examiner understood the recited claim language due to the ambiguity of the claims as evidenced by the outstanding 35 U.S.C. §112(b) rejections and claim objections. The claims are not indicated as allowable as they are subject to multiple 35 U.S.C. §112(b) rejections. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8: The closes prior art of record does not teach wherein the first sub memory stores the write data in separate entry in the first sub memory for each write destination address, and wherein when the write request is received, the sub memory controller checks whether there is an entry in which write data of the same write destination address as write destination address of the received write request is stored and when there is the entry, the sub memory controller overwrites data of block corresponding to the valid data in the write data of the received write request with the valid data because there is no teaching in the prior art of “overwriting data of block corresponding to valid data in the write data of the received write request with the valid data” in combination with the other claim elements and it would not have been obvious to do.
Regarding claim 14: The closest prior art of record does not teach wherein the memory controller further includes a write data check unit which determines whether the valid data in the write data is data having the predetermined data width, and wherein when the write data check unit determines that the valid data in the write data is data having the predetermined data width, the write data is not stored in the first sub memory, the second code generation unit generates the second code based on the write data, and the command issuing unit issues a command to write data obtained by adding the second data to the write data into the main memory because there is no teaching in the prior art to not store the write data in the first sub memory when the write data check unit determines that the valid data in the write data is data having the predetermined data width, but to generate the second code based on the write data, and the command issuing unit issues a command to write data obtained by adding the second data to the write data into the main memory because the prior art teaches to store the write data in the first sub memory in order to generate the ECC and parity codes.
Regarding claim 15: claim 15 is indicated as containing allowable subject matter at least for its dependence on claim 14 which was indicated as containing allowable subject matter.
Regarding claim 18: The closes prior art of record does not teach a memory controller comprising: a first sub memory which stores write data including valid data included in write request issued by a master which issues memory access request including write request; a first code generation unit which generates a first code for detecting error of data based on the write data stored in the first sub memory; a second sub memory which stores the first code; a write data verification unit which verify whether write data stored in the first sub memory includes error based on the first code stored in the second sub memory; a sub memory controller which manages write destination address in a main memory of write data stored in the first sub memory; a second code generation unit which generates a second code for detecting error of data based on data written into the main memory in unit of predetermined data width; and a command issuing unit which issues a command to write data to which the second code is added into the main memory, wherein when there is a plurality of write requests for the same address, the sub memory controller determines whether data having the predetermined data width can be obtained by merging valid data in write data of the plurality of write requests, and when the sub memory controller determines that data having the predetermined data width can be obtained, the sub memory controller reads a plurality of write data to be merged from the first sub memory, wherein the write data verification unit verifies whether the plurality of write data includes error by using the first code corresponding each of the read plurality of write data, wherein when the plurality of write data does not include error, the sub memory controller merges valid data in a plurality of write data read from the first sub memory, wherein the second code generation unit generates the second code, and wherein the command issuing unit issues a command to write data obtained by adding the second code to the merged write data into the main memory because the prior art does not teach the sub memory controller in addition to the other claim limitations where the sub memory controller manages write destination address in a main memory of write data stored in the first sub memory in addition to determining whether data having the predetermined data width can be obtained by merging valid data in write data of the plurality of write requests, determining that data having the predetermined data width can be obtained, reading a plurality of write data to be merged from the first sub memory, wherein the write data verification unit verifies whether the plurality of write data includes error by using the first code corresponding each of the read plurality of write data, and merging valid data in a plurality of write data read from the first sub memory and it would not have been obvious to modify the prior art to arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139